     Case 1:18-cv-00148-JRH-BKE Document 93 Filed 06/14/21 Page 1 of 4



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                              SOUTHERN DISTRICT OF GEORGIA
                                            AUGUSTA DIVISION


                                                        *
CASANDRA WILLIAMS-EVANS,
                                                        *


                                                        -*■
       Plaintiff,
                                                        *


              V.                                        *                         CV   118-148


ADVANCE AUTO PARTS,                INC. ,               *
                                                        *


       Defendant.                                       *




                                                   ORDER



       Before        the     Court          are     Plaintiff          Casandra            Williams-Evans'


motions    for     reconsideration                 (Doc.       89)    and      to      strike        (Doc.   90) .

For the following reasons,                    the motions are denied.

A.   Motion    for    Reconsideration


       Plaintiff         moves       for     reconsideration                 of     the    April       30,   2021

Order taxing costs against her.                               (Doc.    87. )        "'Reconsideration of

a    previous      order      is      an      extraordinary             remedy,           to     be     employed

sparingly."          Hesed-El v.            Aldridge Pite,              LLP,      CV 119-162,           2020 WL

7033952,      at   *2      (S.D.     Ga.     Nov.      30,     2020)      (quotation omitted) .                  A

motion     for     reconsideration                is    not      an    appeal;            it    is     therefore

improper to "ask the Court to rethink what the Court has already

though through - rightly or wrongly."                                  Id.     (quoting Armbuster v.

Rosenbloom,        No.     l:l-cv-114,            2016 WL 1441467,                at *1        (S.D.   Ga.   Apr.

11, 2016) ) .      In other words, it is not for relitigating old matters

or presenting evidence that could have been raised before the entry
   Case 1:18-cv-00148-JRH-BKE Document 93 Filed 06/14/21 Page 2 of 4



of judgment.      Michael Linet^ Inc. v. Vill. of Wellington, 408 F.3d

757, 763 (11th Cir. 2005).        'MT]he moving party must set forth

facts or law of a strongly convincing nature to induce the court

to reverse its prior decision."         Hesed-El, 2020 WL 7033952, at *2

(quoting Burger King Corp. v. Ashland Equities, Inc., 181 F. Supp.

2d 1366, 1369 (S.D. Fla. 2002)).

     Plaintiff bases her motion for reconsideration on a need to

correct clear error or prevent manifest injustice.             See Gold Cross

EMS, Inc. V. Children's Hosp. of Ala., 108 F. Supp. 3d 1376, 1380

(S.D. Ga. 2015).      Reconsideration on such grounds is ""an extreme

measure,    and   substantial   discretion     rests    with   the    court    in

granting such a motion." Id.       Plaintiff devotes much of her motion

to reiterating her timeliness argument with respect to the bill of

costs.^    She also repeats her argument that Defendant did not need

certain    records   or   depositions   the   costs    of   which    were   taxed

against her.       Despite her contention that the Court was clearly

erroneous in resolving those arguments, they were considered and

disposed of in the April 30, 2021 Order and fail here.                        The

remainder of the motion harangues the Court, calling it ''close

minded," implying it is biased in favor of Defendant's counsel,

and accusing it of prejudice against disabled persons.                  In sum.



1 Ultimately, this Court has discretion to waive or excuse
noncompliance with the Local Rules in such an instance.      Flour
Intercontinental, Inc. v. lAP Worldwide Servs., Inc., 533 F. App'x
912, 922 n.35 (11th Cir. 2013).
   Case 1:18-cv-00148-JRH-BKE Document 93 Filed 06/14/21 Page 3 of 4



Plaintiff is at best relitigating old arguments and her motion for

reconsideration (Doc. 89) is DENIED.

B. Motion to Strike


     Plaintiff invokes Federal Rule of Civil Procedure 12(f) in

her motion to strike.    She takes issue with the legibility of one

copy of the April 30, 2021 Order sent to her, the zip code from

which the Orders were sent, and that they are "unofficial" because

they are "non-electronically filed."        Rule 12(f) permits courts to

"strike from a pleading an insufficient defense or any redundant,

immaterial, impertinent, or scandalous matter."         (emphasis added).

A "pleading" is defined in the Federal Rules and does not include

a court order, bill of costs, or an opposing party's motion.2

     Through her motion. Plaintiff hopes to evade the costs taxed

against her.    Not only does Rule 12 not permit the striking of

such matters. Plaintiff's complaints with the form of the Orders

and where they came from are unfounded.           As evidenced by their

attachment to   her   motion.   Plaintiff   was fully apprised         of the

contents of the April 30, 2021 Order and the bill of costs; even

if one copy of the Order is difficult to read, she had a second.

As for the difference in zip code, the Orders were sent from this

District's   Savannah   location   which     in   no   way   impacts    their



2 Rule 7(a) lists the types of pleadings: a complaint; an answer
to a complaint, counterclaim, or crossclaim; a third-party
complaint and an answer to it; and, if ordered by the court, a
reply to an answer.
   Case 1:18-cv-00148-JRH-BKE Document 93 Filed 06/14/21 Page 4 of 4



validity.   Neither does the lack of a file stamp, which is no

longer applied to every filing in these digitally-dominated days.

Plaintiff's motion to strike (Doc. 90) is DENIED.

    ORDER ENTERED at Augusta, Georgia, this                 day of June,

2021.




                                       J        L   HALL, CHIEF JUDGE
                                       UNITEI^TATES DISTRICT COURT
                                       SOyT4t£RN DISTRICT OF GEORGIA
